Case 2:19-cv-12868-BAF-MJH ECF No. 31 filed 04/17/20                  PageID.208      Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

CORNELIUS MAYFIELD,
#55961-039,

       Plaintiff,                                           Civil Action No. 19-CV-12868

vs.                                                         HON. BERNARD A. FRIEDMAN

CLARE COUNTY JAIL, et al.,

      Defendants.
_________________________/

                     ORDER ACCEPTING AND ADOPTING
             MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

               This matter is presently before the Court on Magistrate Judge Michael J.

Hluchaniuk’s Report and Recommendation (“R&R”), which recommends that the Court dismiss the

complaint without prejudice for plaintiff’s failure to provide the Court with defendants’ names and

addresses for service purposes. No party has objected to the R&R and the objection period has

expired.   The Court finds that the magistrate judge’s analysis is correct and his that his

recommendation is sound. Accordingly,



               IT IS ORDERED that Magistrate Judge Hluchaniuk’s R&R is hereby accepted and

adopted as the findings and conclusions of the Court.



               IT IS FURTHER ORDERED that defendants’ motion to dismiss [docket entry 12]

is denied as moot.
Case 2:19-cv-12868-BAF-MJH ECF No. 31 filed 04/17/20                              PageID.209         Page 2 of 2



                 IT IS FURTHER ORDERED that the complaint is dismissed without prejudice.




                                                       s/Bernard A. Friedman
                                                       Bernard A. Friedman
 Dated: April 17, 2020                                 Senior United States District Judge
        Detroit, Michigan


                                         CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any unrepresented
parties via the Court's ECF System to their respective email or First Class U.S. mail addresses disclosed on the
Notice of Electronic Filing on April 17, 2020.

 Cornelius Mayfield #55961-039                         s/Johnetta M. Curry-Williams
 8333 Townsend                                         Case Manager
 Detroit, MI 48213




                                                         2
